    Case 19-24954       Doc 12     Filed 08/19/19    Entered 08/19/19 12:56:21        Desc      Page 1
                                                    of 2




Lon A. Jenkins (4060)
Tami Gadd-Willardson (12517)
MaryAnn Bride (13146)
Katherine T. Kang (14457)
OFFICE OF THE CHAPTER 13 TRUSTEE
405 South Main Street, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 596-2884
Facsimile: (801) 596-2898
Email: utahtrusteemail@ch13ut.org


                            UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

IN RE:                                                CASE NO: 19-24954
MARILYN R MONSON
                                                      Chapter 13

                      Debtor                          Hon. R. KIMBALL MOSIER


                                  TRUSTEE'S MOTION TO DISMISS

       The Standing Chapter 13 Trustee in this case, recommends that the above referenced case be
dismissed for the Debtors' failure to comply with the following statutory requirements, Federal Rule of
Bankruptcy Procedure, and/or Local Rules:




       1. The Debtor failed to tender the initial plan payment at the 341 Meeting as required by § 1326(a)(1)
and Local Rule 2083-1(a).


       2. The Debtor failed to appear at the 341 Meeting as required by § 343 and Local Rule 2003-1(a).



              THEREFORE, based on the foregoing, the Trustee moves the Court for the entry of an Order
        Case 19-24954           Doc 12   Filed 08/19/19     Entered 08/19/19 12:56:21            Desc      Page 2
                                                           of 2




dismissing this case under 11 U.S.C. § 1307. If an objection is not filed by September 12, 2019 and served

upon the Trustee, the clerk must enter an order dismissing the case. Unless the Court orders otherwise, any

objection to the Trustee’s Motion to Dismiss will be heard at the confirmation hearing. No additional notice is

required for such hearing.

Dated: 8/19/2019                                                    LAJ /S/
                                                                    LON A. JENKINS
                                                                    CHAPTER 13 TRUSTEE


                                           CERTIFICATE OF MAILING

       The undersigned hereby certifies that true and correct copy of the foregoing Trustee's Motion to Dismiss
   was served upon all persons entitled to receive notice in this case via ECF Notification or by U.S. Mail to the
   following parties on August 19, 2019:

     MARILYN R MONSON, 11041 NORTH 5730 WEST, HIGHLAND, UT 84003



     PRO SE, ECF Notification

                                                          /s/ Chelsea Anderson




  Trustee's Motion to Dismiss
  Case No. 19-24954
  Page Number 2
